Citation Nr: 0734956	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-31 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75- 91.  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
provided that, if there is only one service-connected 
disability, this disability shall be rated at 60 percent or 
more.  See 38 C.F.R. § 4.16(a).  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more.  In either 
situation, the disabled person must be unable to secure or 
follow a substantially gainful occupation.  See id.  A total 
disability rating may also be assigned on an extraschedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

In the case at hand, the veteran has a current disability 
rating of 80 percent.  Included in this rating are a 70 
percent rating for bilateral hearing loss, a 10 percent 
rating for tinnitus, a 10 percent rating for a fungus 
infection of the ears and dermatitis with healed scars, and a 
noncompensable rating for a scar on his back.  

The veteran's current disability rating for bilateral hearing 
loss is based primarily on the results of an August 2004 VA 
audio examination.  The VA examiner diagnosed bilateral 
sensorineural hearing loss that is moderate to moderately-
severe from .5-1 kHz, sharply sloping to profound above in 
the right ear.  In the left ear, the examiner diagnosed mild 
to moderately severe hearing loss through 1 kHz, sharply 
sloping to profound above.  

According to the August 2004 VA general examination report, 
the veteran has also been diagnosed with several non-service-
connected disabilities.  Among these, he is said to have 
myasthenia gravis with mild ptosis of the right eyelid and 
mild dysphagia.  Due to this condition, the veteran 
experiences easy fatigability and is not capable of constant 
moderate activity greater than two hours at a time.  The 
veteran has also been diagnosed with degenerative 
osteoarthritis and disk disease of the lumbar spine, which 
precludes any laborious work requiring heavy lifting or 
repeated lifting.  Other non-service-connected disabilities 
do not affect his employability.  These include stable 
hypertension, diverticulosis, obesity, right heel spur, 
diabetes mellitus, obstructive sleep apnea, asymptomatic 
osteoarthritis of the right ankle, chronic folliculitis of 
the skin, onychomycosis of the toenails, and actinic 
keratosis.  

The general examination report concludes that the veteran has 
several non-service-connected disabilities that greatly 
interfere with his ability to maintain employment.  However, 
it does not state whether the veteran's service connected 
disabilities, by themselves, also preclude employment.  In 
particular, it is unclear whether the veteran's hearing loss 
renders him unemployable.  Because this question was not 
answered in the August 2004 examination reports, the Board 
believes that a remand for a VA opinion on this issue is 
warranted.

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran's claims file must also be 
forwarded to the VA examiner who conducted 
the August 2004 VA audio examination, to 
determine the impact that the veteran's 
service-connected disabilities have on his 
employability.  

If the same examiner is not available, the 
veteran should be scheduled for an 
examination with a qualified examiner.  
The claims folder should be made available 
to the examiner for review before any 
examination; the examiner must indicate 
that the claims folder was reviewed.  All 
tests and studies deemed necessary should 
be accomplished and clinical findings 
should be reported in detail.  

Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is, or the date on 
which he became, unable to obtain or 
retain employment, consistent with his 
education and occupational experience, due 
collectively to his service-connected 
disabilities only (i.e., bilateral hearing 
loss, tinnitus, a fungus infection of the 
ears and dermatitis with healed scars, and 
a scar on the back).

The examiner is reminded that under 38 
C.F.R. §§ 3.341, 4.16, and 4.19 (2007), in 
determining whether unemployability 
exists, consideration may be given to the 
veteran's level of education, special 
training, and previous work experience.  
However, consideration may not be given to 
the veteran's age, or to any impairment 
caused by nonservice-connected 
disabilities noted in the evidence of 
record (to include myasthenia gravis with 
mild ptosis of the right eyelid and mild 
dysphagia, degenerative osteoarthritis and 
disk disease of the lumbar spine, stable 
hypertension, diverticulosis, obesity, 
right heel spur, diabetes mellitus, 
obstructive sleep apnea, asymptomatic 
osteoarthritis of the right ankle, chronic 
folliculitis of the skin, onychomycosis of 
the toenails, and actinic keratosis).

A complete rationale any opinions 
expressed must be given.  If the above 
opinion cannot be rendered without resort 
to speculation, it must be so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



